Citation Nr: 0913846	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  97-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son.




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran whose 
active military service extended from May 1966 to May 1970.  

This matter apparently comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996  rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in  Montgomery, Alabama which apparently denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  

In January 2001, a hearing was held before a Veterans Law 
Judge who is no longer a member of the Board.  A copy of the 
transcript of that hearing is of record.

The case was previously remanded by the Board in May 2001 and 
August 2003.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT


1.  The Veteran died in August 1996 at the age of 50; 
probable acute myocardial infarction due to ischemic heart 
disease was certified as the cause of death.  The manner of 
death was indicated as natural cause, and no autopsy was 
conducted.  

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  There is no evidence of cardiovascular disease during 
service or within the first year after the Veteran separated 
from service.  

4.  There is no competent medical evidence linking the 
Veteran's fatal cardiovascular disease to active service, to 
claimed Agent Orange exposure during service, or an alleged 
diagnosis of post-traumatic stress disorder.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death nor did it contribute 
substantially or materially to cause the veteran's death; 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

At the outset the Board notes that the claims file had 
previously been lost and that the current claims file is a 
reconstruction.  The initial rating decisions giving rise to 
the present appeal are not of record.  It is also unclear if 
there were prior final RO rating decision(s) rendered on the 
issue of service connection for the cause of the Veteran's 
death.  To overcome any potential prejudice to the appellant, 
the Board is adjudicating the issue of entitlement to service 
connection for the cause of death de novo.  

VA has obtained copies of the Veteran's service treatment 
records and service personnel records.  Attempts have been 
made to rebuild the claims file and obtain records from the 
Social Security Administration (SSA).  SSA has reported that 
their records were destroyed.  The Board believes that the 
file contains as much evidence as can be obtained or 
reconstructed.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The second problem is that in January 2001, a hearing was 
held before a Veterans Law Judge who is no longer a member of 
the Board.  A copy of the hearing transcript is of record.  
In February 2009, the Board sent a letter to the appellant to 
inform her of this and give her the option of having another 
hearing if desired.  The letter was sent to the appellant's 
last known address.  In March 2009, the letter was returned 
as undelivered, with no forwarding address.  In Hyson v. 
Brown, the United States Court of Veterans Appeals stated 
that, "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1994).

Finally, the appellant's claim has been held in abeyance in 
keeping with the direction of Chairman's Memorandum 01-06-24, 
dated in September 2006.  The memorandum directed that the 
processing of claims for compensation based on exposure to 
herbicides affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 
20 Vet. App. 256 (2006) be stayed pending an appeal of that 
decision.  Specifically, the stay was applicable in those 
cases where a claim for service connection was based on 
exposure to herbicides and the only evidence of exposure was 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.

The stay on processing of claims for compensation based on 
exposure to herbicides was lifted by way of a Chairman's 
Memorandum, 01-09-03, dated in January 2009.  The lifting of 
the stay was predicated on a decision by the United States 
Court of Appeals of the Federal Circuit in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed 
the Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii).

In conclusion the Board notes that this appeal has been 
pending for over a decade.  There have been many delays and 
errors.  The loss of the claims file, a hearing before a 
Board member no longer employed at the Board, the stay on 
processing of some Agent Orange claims, and the appellant's 
apparent relocation without informing VA of her new address.  
The file has been rebuilt as best as can be.  The Board will 
proceed with review of the appeal.  

II.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appeal for service connection for the cause of 
the Veteran's death was pending prior to the effective date 
of the VCAA.  However, notice was provided in letters dated 
July 2001 and November 2006.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The July 2001 letter 
provided information with respect to the evidence and 
information required to substantiate a DIC claim based on a 
relationship between the cause of death and an injury, 
disease, or event in service.  

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the notices provided by VA to include the 
statement of the case and statements of the case.  These 
documents explained the applicable criteria and the reasons 
for denying the claim.  As a result of the notices provided, 
she is reasonably expected to understand what is required to 
substantiate her claim.  

With respect to the duty to assist the appellant, it is noted 
that service treatment records, service personnel records, VA 
medical records, and private medical records have been 
obtained in connection with the claim.  There is no 
indication in either the claims folder or from the appellant 
that there is outstanding evidence that should be obtained.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; service treatment records, service personnel 
records; private medical records and; VA medical records.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the claim for service connection for the cause of the 
Veteran's death.

III.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2008).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular disease, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  This is commonly referred to as 
presumptive service connection.  

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In this case, the determinative issues presented by the claim 
are (1) whether the Veteran had cardiovascular disease cancer 
during service, within a year of separation from service, or 
was exposed to Agent Orange during service; (2) whether he 
had any current Agent Orange disability upon his death; and, 
if so, (3) whether the Veteran's fatal cardiovascular disease 
is etiologically related to service or the alleged Agent 
Orange exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

In this case, the death certificate shows that the Veteran 
died in August 1996  at the age of 50; probable acute 
myocardial infarction due to ischemic heart disease was 
certified as the cause of death.  The manner of death was 
indicated as natural cause, and no autopsy was conducted.  No 
other medical condition was listed as contributing to death.  
During the Veteran's lifetime, service connection was not 
established for any disability.  

In her hearing testimony, and in written statements, the 
appellant has asserted two theories as to why the Veteran's 
death should be service-connected.  Her primary assertion is 
that the Veteran was exposed to Agent Orange during active 
service and that this caused his gastric ulcers and/or 
cardiovascular disease.  She has also asserted that the 
Veteran suffered from a psychiatric disorder, possibly post 
traumatic stress disorder (PTSD) and that this somehow caused 
his death.  

Copies of the Veteran's service treatment records are of 
record.  There is no indication in any of these records that 
the Veteran had any diagnosis, or symptoms, of any 
psychiatric, cardiovascular, or  gastrointestinal disorders 
during active service.  No abnormalities were noted on the 
May 1970 separation examination report; his blood pressure 
was noted to be 130/88.

Copies of the Veteran service personnel records are of 
record.  His DD 214 reveals that he served in the Navy from 
May 1966 to May 1970.  His rate was as a "SFM," ship fitter 
metal.  He was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He had almost one year of foreign 
and/or sea service.  Other service personnel records confirm 
that the Veteran served aboard the USS TUTUILA (ARG 4) from 
April 1969 to May 1970.  The Board notes that was an internal 
combustion repair ship which deployed to Vietnam during the 
Veteran's period of service aboard.  Moreover, the evidence 
shows that this ship would have anchored in waters very close 
to shore, possibly even "inland waters" and service such 
craft as river patrol boats, landing craft, and river 
monitors.  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  Service in 
the Republic of Vietnam is interpreted as requiring service 
on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  Based on the nature of the ship upon 
which the Veteran was stationed, its proximity to shore, and 
its mission servicing river patrol craft, the Board will 
assume for the sake of this decision alone that the Veteran 
was exposed to Agent Orange during active service.  

Private medical records dating back to 1988 establish that 
the Veteran had a long history of cardiovascular disease.  A 
July 1988 private surgical report reveals that left heart 
catheterization was conducted at that time.  A private 
hospital record dated February 1995 reveals that the Veteran 
was hospitalized in January and February 1995 as a result of 
a myocardial infarction (heart attack).  Private hospital 
records dated in February 1996 reveal another hospitalization 
with the same diagnosis in January and February 1996.  A 
February 1996 private medical record also indicates a 
diagnosis of severe peptic disease with duodenal, gastric and 
esophageal ulcers.  

There is no question about what disability caused the 
Veteran's death.  The medical evidence of record clearly 
establishes that the Veteran had a long history of 
cardiovascular disease and that he died of a fatal acute 
myocardial infarction.  The medical evidence also establishes 
that the Veteran had gastrointestinal disease including 
peptic ulcers although this disability is not listed on the 
death certificate as contributing to death.

The preponderance of the evidence is against the claim 
service connection for the cause of the veteran's death.  The 
Veteran died of a heart attack due to ischemic heart disease.  
There is no evidence showing cardiovascular disease during 
service or during the first post-service year.  There is no 
competent medical evidence linking the Veteran's fatal 
myocardial infarction and cardiovascular disease to military 
service or to any potential Agent Orange exposure during 
service.  To the extent that the Veteran had peptic ulcers 
later in life, there is no evidence of record linking the 
Veteran's death to those ulcers, or linking any 
gastrointestinal disorder to service or to Agent Orange 
exposure during service.  To the extent that the appellant 
has alleged that the Veteran had PTSD, there is no evidence 
that the Veteran ever had any diagnosis of any psychiatric 
disorder during or after service.  There is no evidence which 
would in any way link the Veteran's death from myocardial 
infarction to his alleged psychiatric disability.  The Board 
has considered whether a medical opinion is warranted in this 
case but has determined that it is not as there is no 
competent medical evidence indicating that there may be a 
connection between heart disease that was shown many years 
after service and service, to include exposure to Agent 
Orange.  In conclusion, there is no competent medical 
evidence linking the Veteran's death to service, or to Agent 
Orange exposure during service.  Accordingly service 
connection for the cause of death on a direct and a 
presumptive basis must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


